a1ceoseparationagreem_image1.gif [a1ceoseparationagreem_image1.gif]
Exhibit 10.21


TRANSITION AND SEPARATION AGREEMENT
This TRANSITION AND SEPARATION AGREEMENT (the “Agreement”) is made and entered
into as of the 25th day of April, 2018, by and among Eric Eichmann (the
“Executive”) and Criteo S.A. (the “Company”).
WHEREAS, the Company and Executive entered into that certain management
agreement, dated October 27, 2016 (the “Management Agreement”), which provides
for certain severance payments and benefits upon certain qualifying terminations
of employment;
WHEREAS, the Company and Executive entered into that certain protective
covenants agreement, dated October 27, 2016 (“the Protective Covenants
Agreement”); and
WHEREAS, the Executive and the Company desire to enter into a mutually
satisfactory arrangement concerning, among other things, the Executive’s
separation from service with the Company, and other related matters.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, the Executive and the Company agree as
follows:
1.
Employment Transition; Succession.

(a)
Employment Transition Period. Effective as of April 25, 2018 (the "Transition
Date"), and without any further action required on the part of the Company or
the Executive, the Executive acknowledges that he has resigned from his
positions as Chief Executive Officer of the Company and as an officer of any
subsidiary or affiliate of the Company. Although the preceding sentence is
intended to be self-executing, the Executive shall execute any documents
required by the Company to effectuate or memorialize the preceding sentence. The
Company agrees to employ the Executive in a non-executive capacity as advisor to
the Chief Executive Officer to assist with transition duties for a period
commencing on the Transition Date and ending on August 31, 2018 (such period,
the “Employment Transition Period”).

During the Employment Transition Period, the Company and the Executive agree
that:
(i)
The Executive shall continue to receive his current base salary, less applicable
deductions and withholdings in accordance with Company’s usual payroll practices
and procedures;

(ii)
The Executive shall continue to be eligible to participate in the Company’s
standard employee benefit plans that the Executive participated in immediately
preceding the Transition Date, including medical, dental, and vision care as
elected by the Executive during the relevant enrollment period for 2018. During
the Employment Transition Period the Executive shall continue to vest in
outstanding long-term incentive awards in accordance with the applicable plan
documents and agreements, provided, however, that the Executive shall not be
eligible for any new long-term incentive grant in 2018 or thereafter. The
Executive acknowledges and agrees that employee benefits may be added,
discontinued, amended, or modified during the Employment Transition Period at
the sole discretion of Company as long as they apply to similarly situated
employees;







Criteo - 32 rue Blanche, 75009 Paris, France - Tél +33 (0)1.40.40.22.90
SA au capital de 1.616.640,93 € - RCS Paris 484 786 249 00066 – APE 6202A

--------------------------------------------------------------------------------





(iii)
In his full-time, non-executive, non-officer advisor role, the Executive shall
report to the Company’s Chairman and Chief Executive Officer, or the Chief
Executive Officer's designee. During the Employment Transition Period, the
Executive shall not hold himself out to be an authorized representative of the
Company absent prior written authorization and approval of the Chief Executive
Officer or his designee; and

(iv)
The Company expects the Executive to perform his job duties to the Company’s
satisfaction as determined by the Company's Chief Executive Officer.

(b)
Separation Date. The Executive hereby acknowledges and agrees that he shall
separate from service with, and shall cease to be an employee of, the Company
effective as of the close of business on August 31, 2018 (the “Separation
Date”).

2.
Separation Payments and Benefits.

(a)
Provided that the Executive timely executes, and does not revoke, the Release
Agreement (defined in Section 7 of this Agreement), which execution may not
occur before the Separation Date, and the Executive complies with his
obligations under this Agreement and the Protective Covenants Agreement, the
Company agrees to pay or provide to the Executive, less all applicable tax
withholdings and deductions:

(i)
An amount equal to the Executive’s current base salary, payable in equal monthly
installments over a 12-month period. Subject to Section 7, the first installment
will be paid on the last business day of the month following the month in which
the Separation Date occurs, and subsequent installments will be paid on the 30th
day of each month (or in the event that the 30th day is not a business day, the
immediately preceding business day) for the next 11 months. The Company and the
Executive agree that the Executive’s current base salary is $582,500;

(ii)
A payment of $387,801 which is equal to a pro rata target bonus for the year of
termination calculated by multiplying $582,500 by a fraction, the numerator of
which is the number of calendar days in 2018 prior to the Separation Date and
the denominator of which is 365, to be paid in a cash lump sum on the same date
as the first installment referred to in Section 2(a) hereof;

(iii)
(A) The continued provision of Company-paid life and disability insurance and
(B) subject to the Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the continued
payment by the Company of the Company portion of the premiums for the
Executive’s Company group medical insurance coverage (or alternative comparable
coverage), in each case, until the twelve (12) month anniversary of the
Separation Date. The Executive and the Company agree that the period of coverage
provided under clause (B) of this Section 2(a)(iii) shall count towards the
maximum period of continuation coverage required to be provided under COBRA or
other applicable law, and the Executive and the Company further agree that if
the Company group medical insurance coverage provides that participants are
covered for the full calendar month once the premium is paid for such month,
then the Executive’s coverage will extend to the end of the calendar month in
which the twelve (12) month anniversary of the Separation







Criteo - 32 rue Blanche, 75009 Paris, France - Tél +33 (0)1.40.40.22.90
SA au capital de 1.616.640,93 € - RCS Paris 484 786 249 00066 – APE 6202A

--------------------------------------------------------------------------------





Date occurs. In all cases, the coverage provided in clause (B) of this Section
2(a)(iii) shall immediately terminate if the Executive is offered other medical
insurance coverage in connection with his employment by another employer.
(b)
On the next regularly scheduled payroll date following the Separation Date, in
accordance with the Company’s normal payroll practices, the Company will pay to
the Executive, in each case, less all applicable withholdings and deductions:
(i) all accrued, but unpaid, base salary through the Separation Date and (ii)
all accrued, but unused, vacation days through the Separation Date.

(c)
Within twenty (20) business days following the Separation Date, Executive shall
submit to the Company any unpaid, reasonable business-related expenses in
compliance with the Company’s rules and policies relating thereto, and Company
shall reimburse Executive for such expenses in accordance with its normal
payroll practices.

(d)
The Executive and the Company hereby acknowledge and agree that the payments and
benefits described in this Agreement are the exclusive payments and benefits to
which he is entitled under the Management Agreement and each other plan,
agreement, policy or arrangement of the Company in which the Executive is a
participant or to which he is a party (other than any plan, policy or
arrangement of the Company providing for pension or deferred compensation
benefits in which the Executive is fully vested as of the Separation Date), in
each case, in connection with the Executive’s separation from service on the
Separation Date.

3.
Equity Awards. Provided that the Executive timely executes, and does not revoke,
the Release Agreement (as defined in Section 7 of this Agreement), which
execution may not occur before the Separation Date, and the Executive complies
with his obligations under this Agreement and the Protective Covenants
Agreement, the Executive shall become vested in and retain the equity-based
awards set forth in Exhibit A hereto, and all other equity awards held by the
Executive as specified on Exhibit A hereto shall be forfeited as of the
Separation Date.

(a)
Exercise Period for Vested Options. Notwithstanding anything to the contrary in
the Criteo S.A. 2016 Stock Option Plan (or any successor plan thereto), or in
any applicable award agreement, the Executive’s vested stock options (including
those that become vested pursuant to this Agreement as specified in Exhibit A)
shall remain exercisable by the Executive for the 12-month period following the
Separation Date, but in no event later than the original expiration date of such
stock option. The Executive agrees that any incentive stock options that are
affected by this provision will be treated as nonqualified stock options.

(b)
Holding Period. Any performance-based restricted stock units (“PSUs”) or
time-based restricted stock units (“RSUs”) that may become vested as specified
by Exhibit A shall be subject to a holding period and may not be transferred or
disposed of by the Executive until the second anniversary of the date of grant
of the applicable award, as required by French law and the terms of the
Company’s RSU Plan and PSU Plan, as applicable. The free shares relating to such
vested PSUs or RSUs will be definitively acquired by the Executive (delivered by
the Company to the Executive) no earlier than the expiration of the required
holding period.

4.
Effect of Payments on Compensatory Arrangements. The Executive acknowledges that
the payments and benefits described in Sections 2 and 3 of this Agreement, and
to which the







Criteo - 32 rue Blanche, 75009 Paris, France - Tél +33 (0)1.40.40.22.90
SA au capital de 1.616.640,93 € - RCS Paris 484 786 249 00066 – APE 6202A

--------------------------------------------------------------------------------





Executive becomes entitled solely on account of his separation from service with
the Company, shall not be considered in determining his benefits under any plan,
agreement, policy or arrangement of the Company, including but not limited to
pension and other deferred compensation arrangements.
5.
Disclosure of Misconduct; Continuing Obligations.

(a)
The Executive represents that he does not have any actual knowledge of any
material misconduct or negligence by the Company.

(b)
The Executive shall continue to comply with the terms of any restrictive
covenants to which he is subject, and be subject to any applicable forfeiture or
repayment provisions for the violation of any such restricted covenants, in each
case, as set forth in the Protective Covenants Agreement and any plan,
agreement, policy or arrangement of the Company in which the Executive
participates or to which he is a party, and the parties acknowledge that such
covenants or provisions shall remain in full force and effect (including any
applicable forfeiture or repayment provisions in the event of breach) following
the Separation Date in accordance with the terms of such provisions.

(c)
The Executive acknowledges the continued applicability of the Company’s Clawback
Policy during the Employment Transition Period and following the Separation
Date.

6.
Cooperation. In consideration of the payments and benefits set forth in this
Agreement, the Executive agrees that, following the Separation Date, he shall
provide assistance to the Company and its advisors in connection with any audit,
investigation or administrative, regulatory or judicial proceeding involving
matters within the scope of his duties and responsibilities to the Company
during his employment with the Company, or as to which he otherwise has
knowledge (including being available to the Company upon reasonable notice for
interviews and factual investigations, and appearing at the Company’s reasonable
request to give testimony without requiring service of a subpoena or other legal
process). In the event that the Company requires the Executive’s assistance in
accordance with this section, the Company shall reimburse the Executive for
reasonable out-of-pocket expenses (including travel, lodging and meals) incurred
by the Executive in connection with such assistance, subject to Executive
providing the Company with reasonable documentation and complying with the
Company’s standard expense reimbursement policy. In addition, if more than
incidental cooperation is required anytime following the Separation Date, the
Executive shall be paid (other than for the time of actual testimony) a per day
fee based on his base salary as specified in in Section 2(a)(i) divided by 225.

7.
Release; Release Agreement.

(a)
The Executive, on behalf of himself and each of the Executive’s respective
heirs, executors, administrators, representatives, agents, successors and
assigns (collectively, the “Executive Releasors”) hereby voluntarily, knowingly,
willingly, irrevocably and unconditionally releases and forever discharges the
Company, together with all of the Company’s past and present owners, parents,
subsidiaries and affiliates, together with each of their respective members,
officers, partners, employees, directors, representatives and attorneys,
shareholders and agents, and each of their subsidiaries, affiliates, estates,
predecessors, successors, and assigns (each, individually, a “Company Releasee”
collectively referred to as the “Company Releasees”) from any and all claims,
charges, actions, causes of action, rights, complaints, sums of money,







Criteo - 32 rue Blanche, 75009 Paris, France - Tél +33 (0)1.40.40.22.90
SA au capital de 1.616.640,93 € - RCS Paris 484 786 249 00066 – APE 6202A

--------------------------------------------------------------------------------





suits, debts, covenants, contracts, agreements, promises, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character, whether known or unknown, suspected or unsuspected (collectively,
“Claims”) which the Executive Releasors ever had, now has or may hereafter claim
to have by reason of any matter, cause or thing whatsoever: (i) arising from the
beginning of time up to the date the Executive executes this Agreement
including, but not limited to (A) any Claims relating in any way to the
Executive’s employment relationship with the Company or any other Company
Releasee, and (B) any such Claims arising under any federal, local or state
statute or regulation, including, without limitation, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Executive
Retirement Income Security Act of 1974, the New York State Human Rights Law, the
New York Labor Law (including but not limited to the New York State Worker
Adjustment and Retraining Notification Act, all provisions prohibiting
discrimination and retaliation, and all provisions regulating wage and hour
law), the New York State Correction Law, the New York State Civil Rights Law,
Section 125 of the New York Workers’ Compensation Law, the New York City Human
Rights Law all as amended and including all of their respective implementing
regulations and/or any other federal, state, local or foreign law (statutory,
regulatory or otherwise) that may be legally waived and released; (ii) arising
out of or relating to the termination of the Executive’s employment relationship
with and service as an employee, officer or director of the Company; or (iii)
arising under or relating to any policy, agreement, understanding or promise,
written or oral, formal or informal, between the Company or any other Company
Releasee and the Executive; provided, however, that Executive’s execution of
this Agreement, including this Section 7(a), shall not affect: (x) the
Executive’s entitlement to his current base pay through the Employment
Transition Date; (y) any plan, policy or arrangement of the Company providing
for pension or deferred compensation benefits, all of which shall remain in
effect in accordance with their terms; or (z) any indemnification or similar
rights the Executive has as a current or former officer or director of the
Company, including, without limitation, any and all rights thereto referenced in
the Company’s bylaws, other governance documents, or any rights with respect to
directors’ and officers’ insurance policies (collectively, the “Excluded
Claims”). The Executive further acknowledges and agrees that, except with
respect to the Excluded Claims, the Company Releasees have fully satisfied any
and all obligations whatsoever owed to him arising out of his employment with
the Company or any other Company Releasee, and that no further payments or
benefits are owed to him by the Company or any other Company Releasee.
(b)
The Executive agrees that, in consideration of the payments and benefits set
forth in Sections 2(a) and 3 of the Agreement, to which (including without
limitation the severance payments described in Section 2(a)) he would not
otherwise be entitled, on or following the Separation Date, but not later than
21 days following the Separation Date, the Executive shall, in addition to
having entered into this Agreement, execute and deliver to the Company the
release of claims in the form attached hereto as Exhibit B (the “Release
Agreement”) and shall not thereafter timely revoke his execution in accordance
with the terms of the Release Agreement.

(c)
Notwithstanding anything in this Agreement, the Management Agreement, the Equity
Plans, or in any other plan, policy, agreement or arrangement of the Company to
the contrary, whether or not the Executive is a party thereto, if the Executive
(i) fails to timely execute and deliver the Release Agreement to the Company
within such 21-day period, or (ii) revokes the Executive’s execution of the
Release Agreement in accordance with the terms thereof, the Executive shall
forfeit his right to any compensation and benefits







Criteo - 32 rue Blanche, 75009 Paris, France - Tél +33 (0)1.40.40.22.90
SA au capital de 1.616.640,93 € - RCS Paris 484 786 249 00066 – APE 6202A

--------------------------------------------------------------------------------





described in Sections 2(a) and 3 of this Agreement. The Executive expressly
acknowledges that he would not be entitled to any compensation or benefits
described in Sections 2(a) and 3 (including without limitation the severance
payments described in Section 2(a)) but for his timely execution and
non-revocation of the Release Agreement.
8.
No Mitigation; No Offset. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not the Executive obtains other
employment.

9.
Tax Withholding. The Company shall be entitled to withhold from the payments and
benefits described in this Agreement all income and employment taxes required to
be withheld by applicable law.

10.
Notices. All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:

As to the Executive:
The Executive’s last address on the books and records of the Company
As to the Company:
Criteo S.A.
32, Rue Blanche
75009 Paris, France
Attention: General Counsel

Any party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided in this Agreement.
11.
Successors. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives. This Agreement shall inure to the benefit
of and be binding upon the Company and its successors and assigns. As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid and the Company shall
ensure that any successor assumes and agrees to perform this Agreement by
operation of law, or otherwise.

12.
Section 409A.

(a)
General. It is intended that payments and benefits made or provided under this
Agreement shall not result in penalty taxes or accelerated taxation pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Treasury regulations relating thereto and any Internal Revenue Service or
Treasury rules or other guidance issued thereunder (collectively, “Section 409A
of the Code”). Any payments that qualify for the “short- term deferral”
exception, the separation pay exception or another exception under Section 409A
of the Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the







Criteo - 32 rue Blanche, 75009 Paris, France - Tél +33 (0)1.40.40.22.90
SA au capital de 1.616.640,93 € - RCS Paris 484 786 249 00066 – APE 6202A

--------------------------------------------------------------------------------





exclusion under Section 409A of the Code for short-term deferral amounts, the
separation pay exception or any other exception or exclusion under Section 409A
of the Code. All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A
of the Code to the extent necessary in order to avoid the imposition of penalty
taxes on the Executive pursuant to Section 409A of the Code. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.
(b)
Reimbursements and In-Kind Benefits. Notwithstanding anything to the contrary in
this Agreement, all reimbursements and in-kind benefits provided under this
Agreement that are subject to Section 409A of the Code shall be made in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the Executive’s lifetime (or during a shorter period of time specified in
this Agreement); (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred; and (iv) the right to reimbursement or in- kind benefits is
not subject to liquidation or exchange for another benefit.

(c)
Delay of Payments. Notwithstanding any other provision of this Agreement to the
contrary, if the Executive is considered a “specified employee” for purposes of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Separation Date), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is otherwise due to the Executive under this
Agreement during the six-month period immediately following the Executive’s
separation from service (as determined in accordance with Section 409A of the
Code) on account of the Executive’s separation from service shall be accumulated
and paid to the Executive on the first business day of the seventh month
following his separation from service (the “Delayed Payment Date”). If the
Executive dies during the postponement period, the amounts and entitlements
delayed on account of Section 409A of the Code shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or 30 calendar days after the date of the Executive’s death.

(d)
Separation from Service. Despite any contrary provision of this Agreement, any
references to separation of employment or termination of employment shall mean
and refer to the date of the Executive’s “separation from service,” as that term
is defined in Section 409A of the Code and Treasury regulation Section
1.409A-1(h).

13.
Return of Property.

(a)
The Executive represents that he has returned or, within seven (7) days of your
Separation Date, agrees that he will return to the Company, all Company
Information (as defined below), including files, records, and computer access
codes, as well as any Company assets or equipment that the Executive has in his
possession or under his control. The Executive further agrees not to retain any
Company Information.

(b)
For purposes of this Section 13 “Company Information” includes, without
limitation: (i) confidential information, including information received from
third parties under







Criteo - 32 rue Blanche, 75009 Paris, France - Tél +33 (0)1.40.40.22.90
SA au capital de 1.616.640,93 € - RCS Paris 484 786 249 00066 – APE 6202A

--------------------------------------------------------------------------------





confidential conditions; (ii) information pertaining to the Executive’s
departure and facts surrounding the Executive’s departure except as reasonably
necessary (A) to discuss with your immediate family and your accountant or
attorney for the sole purposes of obtaining, respectively, financial or legal
advice and (B) to retain this Agreement and the Protective Covenants Agreement
for your records; and (iii) all technical, scientific, marketing, business,
product development or financial information, the use or disclosure of which
might reasonably be determined to be contrary to the interests of the Company.
14.
Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), the Executive
understands that he will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret of the
Company that (i) is made (A) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to his attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. The Executive understands that if he files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, he may disclose the trade secret to his attorney and use the trade secret
information in the court proceeding if he (x) files any document containing the
trade secret under seal, and (y) does not disclose the trade secret, except
pursuant to court order. Nothing in this Agreement, or any other agreement that
the Executive has with the Company, is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Further, nothing in this Agreement or any other
agreement that the Executive has with the Company shall prohibit or restrict him
from making any voluntary disclosure of information or documents concerning
possible violations of law to any governmental agency or legislative body, or
any self-regulatory organization, in each case, without advance notice to the
Company.

15.
Entire Agreement. This Agreement sets forth the entire understanding between the
Company and Executive, and supersedes all prior agreements, representations,
discussions and understandings concerning the subject matter addressed herein,
including the Management Agreement which is hereby terminated effective as of
the Transition Date, except that Section 9 of the Management Agreement shall
survive (a) the execution, delivery and performance of this Agreement and (b)
the Executive’s separation as of the Separation Date. The Company and Executive
represent that, in executing this Agreement, each party has not relied upon any
representation or statement made by the other party, other than those set forth
herein, with regard to the subject matter, basis or effect of this Agreement.
Notwithstanding the foregoing, the Executive acknowledges and agrees that his
obligations under the Protective Covenants Agreement shall remain in full force
and effect and shall survive (i) the execution, delivery and performance of this
Agreement and (ii) the Executive’s separation as of the Separation Date.

16.
Governing Law; Venue; Miscellaneous. This Agreement, and the rights and
obligations of the parties hereto, shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts
executed in and to be performed in that State, except to the extent governed by
federal laws, and shall be construed according to its fair meaning and not for
or against any party. Exclusive jurisdiction for the adjudication of disputes
regarding this Agreement shall be the Federal and state courts located in the
State of New York. If any provision hereof is unenforceable, such provision
shall be fully severable, and this Agreement shall be construed and enforced as
if such unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the Agreement shall add as a part hereof a provision as similar in
terms and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.







Criteo - 32 rue Blanche, 75009 Paris, France - Tél +33 (0)1.40.40.22.90
SA au capital de 1.616.640,93 € - RCS Paris 484 786 249 00066 – APE 6202A

--------------------------------------------------------------------------------





This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. As used in this Agreement, the term (a) “affiliate” means
an entity controlled by, controlling or under common control with the Company,
and (b) “including” does not limit the preceding words or terms.
[Signature Page Follows]










Criteo - 32 rue Blanche, 75009 Paris, France - Tél +33 (0)1.40.40.22.90
SA au capital de 1.616.640,93 € - RCS Paris 484 786 249 00066 – APE 6202A

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Board of
Directors of the Company has caused this Agreement to be executed by its duly
authorized representative, all as of the date first above written.
/s/ Eric Eichmann    
ERIC EICHMANN


CRITEO S.A.

By:      /s/ Jean-Baptiste Rudelle    
Title: Chairman and Chief Executive Officer    




